Case 2:19-cr-00119-JDC-KK Document 9 Filed 04/25/19 Page 1 of 1 PageID #: 14



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                        CASE NO. 2:19-CR-00119-01

VERSUS                                          UNASSIGNED DISTRICT JUDGE

ROBERT HAMMAC (01)                              MAGISTRATE JUDGE KAY

                                   MINUTES OF COURT:
                              Initial Appearance \ Arraignment
 Date:               April 25, 2019           Presiding: Magistrate Judge Kathleen Kay
 Court Opened:       11:25 AM                 Courtroom Deputy: Lisa LaCombe
 Court Adjourned:    11:37 AM                 Court Reporter:       LCR
 Statistical Time:   12 Minutes               Courtroom:            Courtroom 3
                                              Probation Officer:    Clint Mitchell

                                      APPEARANCES
 Daniel Vermaelen standing in for           For   United States of America
 Jamilla A Bynog (AUSA)
 Daniel Vermaelen standing in for               For      United States of America
 Mary J Hahn (AUSA)
 Cristie Gautreaux Gibbens (AFPD)               For      Robert Hammac (01), Defendant
 Robert Hammac (01), Defendant                           (Released)

                                    PROCEEDINGS
Case called for INITIAL APPEARANCE on Indictment.
Defendant advised of charge, maximum penalties and rights.

Case called for ARRAIGNMENT.
Defendant acknowledged understanding of the charge, maximum penalties and rights.
Defendant WAIVED formal reading of the Indictment.
Defendant entered a plea of NOT GUILTY to Count 1 of the Indictment.

Cristie Gibbens of the Office of the Federal Public Defender was previously appointed to
represent Defendant.

The Government did not request detention. Defendant was released after processing by the U S
Marshal, and after signing an Order Setting Conditions of Release and Appearance Bond.

A Scheduling Conference will be held May 30, 2019 at 10:00 AM by telephone before
Magistrate Judge Kathleen Kay.
